Motion Granted and Order filed January 12, 2017




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-16-01002-CV
                                  ____________

PIUS OKAFOR, JOHN OKAFOR, JENNY OGADI, NELSON ILODIGWE,
 SYLVESTER ARUBALEZE AND ANAMBRA STATE COMMUNITY IN
                   HOUSTON, Appellants

                                       V.

         ANAMBRA STATE COMMUNITY, HOUSTON, Appellee


                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-76740

                                    ORDER

      This is an appeal from a judgment signed October 26, 2016. A related case
was previously filed in the Court of Appeals for the First District of Texas under
case number 01-12-00562-CV. Appellants filed a motion to transfer this appeal to
the Court of Appeals for the First District of Texas. The motion is GRANTED.

      It is ORDERED that the appeal docketed under this court’s appellate cause
number 14-16-01002-CV is transferred to the Court of Appeals for the First District
of Texas pursuant to Local Rule 1.5 14th Tex. App. (Houston) Loc. R. 1.5. The Clerk
of this Court is directed to transfer all papers filed in this case, and certify all Orders
made, to the Court of Appeals for the First District of Texas.



                                     PER CURIAM